Exhibit 10.1

 

MEMORANDUM OF UNDERSTANDING

 

This nonbinding Memorandum of Understanding (“MOU”), dated June 11, 2019, is by
and among Cosmos Group Holdings, Inc., a Nevada Corporation (the “Company” or
“COSG”), Koon Wing CHEUNG (“KWC”), YIP Tze Wai Albert (“AY”) and WONG Kai Chi
(“HW”), (each hereinafter referred to as “Party”, collectively referred to
hereinafter as the “Parties”). This nonbinding MOU is an expression of the
mutual intent of the Parties relating to a potential employment relationship
between COSG and each of AY and HW (the “Employment”). The consummation of the
Employment is contingent upon the successful negotiation, execution, and
delivery of definitive agreements between the Parties setting forth in detail
the terms and conditions of such proposed Employment (the “Definitive
Agreements”).

 

RECITALS

 

a.The Company, SO Wing Lok Jonathan (“SWL”) and Hong Kong Healthtech Limited, a
limited company organized under the laws of Hong Kong (“HKHL”), are parties to
that certain nonbinding Memorandum of Understanding dated June 6, 2019, pursuant
to which the Company agreed to acquire 51% of the issued and outstanding
securities of HKHL in a share exchange transaction of up to 6,232,950 shares of
common stock of COSG, representing approximately twenty-nine percent (29%) of
the issued and outstanding common stock of COSG (the “Share Exchange”).

b.HKHL is engaged in the business of developing and delivering educational
content (the “Business”) and is affiliated with SWL.

c.Each of AY and HW, has expertise in the Business.

d.Upon consummation of the Share Exchange, COSG desires to enter into employment
agreements with each of AY and HW.

 

 

1.Understanding

 

1.1 Transaction. The Parties expect the principal terms and conditions of the
Employment to be as follows:  

 

(a)Obligations. AY and HW shall provide certain services related to the Business
to the Company in accordance with a compensation plan to be mutually determined
by the parties. Notwithstanding the foregoing, the compensation of AY and HW
shall consist of a base salary and securities of the Company as more fully set
forth below.

(b)Consideration.

a.AY and HW, or any of their designees, shall receive up to 2,149,293 shares of
common stock of COSG, or approximately ten percent (10%) of the issued and
outstanding common stock of COSG (the “Consideration Shares”), subject to the
achievement of performance milestones to be mutually agreed.

b.The Consideration Shares shall consist of 2,149,293 shares of common stock of
the Company held by KWC.

c.In the event that the Employment is terminated before the expiry of its term,
the Consideration Shares shall be returned to the KWC. The number of shares
returned shall be in proportional to the length of the service period unserved.

 

 

 



 1 



 

 

(c)Other Provisions. The Employment Agreements will include normal and customary
provisions including those relating to non-competition and non-solicitation
restrictions.

 

1.2 Conditions to Consummation of the Transactions. The obligations of the
Company to enter into Employment relationships with AY and HW shall be subject
to the satisfaction of the conditions customary to transactions of this type,
and the preparation of mutually acceptable Definitive Agreements.

 

 

2.Costs and Expenses

 

Each Party shall be responsible for all costs and expenses incurred by it in
connection with this transaction.

 

 

3.Exclusive Negotiating Rights

 

In order to induce the Company to commit the resources, forego other potential
opportunities, and incur the legal, accounting and incidental expenses necessary
properly to evaluate the transaction, described above, and to negotiate the
terms of, and consummate, the Employment relationships contemplated hereby, each
Party agrees that he shall not initiate, solicit, encourage, directly or
indirectly, or accept any offer or proposal, regarding the possible employment
or engagement as a consultant by any person or entity other than Company or its
approved representatives, and shall not (other than in the ordinary course of
business as heretofore conducted) provide any confidential information regarding
the Company, KWC, HKHL, SWL, AY, HW or the Business to any person other than the
Company and its duly appointed representatives.

 

 

4.Governing Law

 

This MOU shall be governed by and construed in accordance with the laws of the
State of Nevada applicable to agreements made and to be performed entirely
within such State and without regard to its choice of law principles.

 

 

5.Confidentiality.

 

Except as provided herein, the existence and the terms of this MOU shall be
maintained in confidence by the Parties hereto and their respective officers,
directors and employees. Except as compelled to be disclosed by judicial or
administrative process or by other requirements of law, legal process, rule or
regulation (including to the extent required in connection with any filings made
by the Parties or their controlling affiliates with the Securities and Exchange
Commission) all public announcements, notices or other communications regarding
such matters to third parties, including without limitation any disclosure
regarding the transactions contemplated hereby, shall require the prior approval
of the Company.

 

 

 



 2 



 

 

6.Amendment

 

Any amendment(s) to this MOU shall be in writing and signed by all Parties
hereto.

 

 

7.Counterparts and/or Facsimile Signature

 

This MOU may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract and shall become
effective. Delivery of an executed signature page to this Agreement by facsimile
transmission or email correspondence shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

 

 

 

 

 



 3 



 

 

This MOU has been executed by the parties as of June 11, 2019.

 

 

COSMOS GROUP HOLDINGS, INC.

 

 

 

 

By:     Miky Y.C. WAN                                     Koon Wing
CHEUNG                              Miky Y.C. WAN   Koon Wing CHEUNG Interim
Chief Financial Officer & President                 Address:  Rooms 1705-6, 17th
Floor   Address: Rooms 1705-6, 17th Floor, Tai Yau Building,   Tai Yau Building,
No. 181 Johnston Road,   No. 181 Johnston Road, Wanchai, Hong Kong   Wanchai,
Hong Kong



 

 

     YIP Tze Wai Albert                                      WONG Kai
Chi                                         YIP Tze Wai Albert   WONG Kai Chi  
    Address:  Room 10, 22/F., Block G (FT9-16),   Address:  Flat D, 21/F., Tower
6, Kornhill,   The Wings, 9 Tong Yin Street, Quarry Bay,   Tseung Kwan O, New
Territories, Hong Kong   Hong Kong





 

 

 

 

 

 



 4 



 

